                  Case 6:20-cv-00015-NKM Document 1 Filed 03/24/20 Page 1 of 5 Pageid#: 1

       ProSe1 Rev.12/16 Com laintforaCivilCase                                                                      )
                                                                                                                  ATt          S.Dl
                                                                                                                               .  sm COURZ
                                                                                                                        yNcijatlRa vA
                                         U M TED STATES D ISTRICT C OIJRT                                                 FILED
                                                                        forthe                                    MA2 2 j2g29
                                                         W                                                      J A o o .
                                                                                                                        x
                                                             estern DistrictofVirginia                         By
                                                                  Lynchburg        D ivision                                   LERK


                       MichaelCrawford Keenan                                    CaseNo.          7v                      .
                                                                                                    ..   QO Ce;         'I
                                                                                               (tobeplledfnbytheclerk'
                                                                                                                     stl
                                                                                                                       y/ccl
                                 Plaint#-
                                        /râj
        (Writef/?e.
                  /iï# nameofeachplaintt whoisfling thiscomplaint.               JuryTrial:(checkone) I'-IYes IZ
                                                                                                               ----INo
       Jf//lenamesofalltheplaint@àcannoth'   tinthespaceabove,
       pleasewrite ''
                    seeattached'
                               'in thespace andattach an additional
       pagewiththejùllIistofnamez.
                                 )
                                   -V-
                       Ralph Northam ,Governor



                             Depndantls')
       F ritethefullnameofeachJexntiznfwhoisbeingsued F'  f/le
       namesofallthedep ndantscannotptl.nthespaceabove,please
       write ''
              .
              çee attached''in thespace andattach anadditionalpage
       withthefulllistofnames.
                             )


                                                 C OM PLAINT FO R A CIVIL CA SE
                             ;'

i' '   'I'      ThePartiestoThisCom plaint
                         ThePlaintiffts)
                         Providethe infonnation below foreach plaintiffnamed in the complaint. Attach additionalpagesif
                         needed.
                                  N am e                              MichaelCrawford Keenan
                                  StreetAddress                       1524 Cuddington Lane
                                  City and County                     Forest,Bedford County
                                  State and Zip Code                  Virginia 24551
                                  TelephoneN um ber                   4342393366
                                  E-m ailAddress                      mckeenan@ shentel.net          ,


                B.       TheDefendantts)
                        Provide the information below foreach defendantnamed in the complaint, whetherthe defendantisan
                        individual,agovem mentagency,an organization, ora corporation. Foran individualdefendant,
                        includetheperson'sjobortitle(çknown).Attachadditionalpagesifneeded.

                                                                                                                                   Pagelof5
           Case 6:20-cv-00015-NKM Document 1 Filed 03/24/20 Page 2 of 5 Pageid#: 2

ProSe1(Rev.12/16)ComplaintforaCivi
                                 lCase

                 DefendantN o.1
                         Name                      nalphNogham                              '
                         Job orTitle (Iflmown)     Governorofthe Com monweaIth ofVirginia
                         StreetAddress             1111 EastBroad Street
                         City and County           Richmond
                         Suteand Zip Code
                         TelephoneNumber
                         E-mailAddress(I
                                       fknown)


                 DefendantNo.2
                         Name
                         Job orTitle (kknown)
                         StreetAddress
                         City and County
                         State and Zip Code
                         TelephoneNumber
                         E-m ailAddress (fknown)

                 DefendantN o.3
                         Name
                         Job orTitle (tfknown)
                         StreetAddress
                         City and County
                         Stateand Zip Code
                         TelephoneNumber
                         E-m ailAddress(fknown)

                 DefendantNo.4
                         Name
                         Job orTitle (êlmown)
                         StgeetAddress
                         City and County
                         State and Zip Code
                         TelephoneN um ber
                         E-m ailAddress(çknown)


                                                                                                Page2of 5
           Case 6:20-cv-00015-NKM Document 1 Filed 03/24/20 Page 3 of 5 Pageid#: 3

ProSc1(Rev.12/16)ComplaintforaCivilCase

H.      BasisforJurisdiction

        Federalcourtsarecourtsoflimitedjurisdiction(limitedpower).Generally,onlytwotypesofcasescanbe
        heard in federalcourt:casesinvolving afederalquestion and cases involving diversity ofcitizenship ofthe
        parties.Under28U.S.C.j 1331,acasearisingundertheUnited StatesConstitutionorfederallawsortreaties
        isafederalquestioncase.Under28U.S.C.j1332,acaseinwhichacitizenofoneStatesuesacitizenof
        anotherState ornation and theam ountatstake ismorethan $75,000 isadiversity ofcitizenship case. ln a
        diversity ofcitizenship case,nodefendantm ay be a citizen ofthe sam e Stateasany plaintiff.

        Whatisthebasisforfederalcourtjurisdiction? (checkallthatappl
                                                                   y)
               V Federalquestion                           Diversity ofcitizenship


        Fillouttheparagraphsin thissection thatapply to thiscase.

        A.       IftheBasisforJurisdiction lsaFederalQuestion
                 Listthe specificfederalstatutes,federaltreaties,and/orprovisionsoftheUnited StatesConstitution that
                 are atissuein thiscase.
                   FirstAmendment,RightofAssem bly




        B.       Ifthe BasisforJurisdiction IsDiversity ofCitizenship

                          ThePlaintiffts)
                                   lfthe plaintiffisan individual
                                   Theplaintiff, (name)                                               ,isa citizen ofthe
                                   Stateof(name)                                            .

                                   Ifthe plaintiffisacom oration
                                   The plaintiff,.
                                                 lname)                                               ,isincop orated
                                   underthe lawsofthe Sute of(name)                                                     ,
                                   and hasitsprincipalplaceofbusinessin the Sute of(name)



                          (Ifmorethan oneplaint# isnamed inthecomplaint,attachanadditionalpageproviding the
                          sameinforlnationforeach additionalplaint#)
                 2.       TheDefendantts)
                                   lfthedefendantisan individual
                                   The defendant, (name)                                           ,isacitizen of
                                   the State of(name)                                           . Orisacitizen of
                                   (foreignnation)

                                                                                                                Page3of 5
           Case 6:20-cv-00015-NKM Document 1 Filed 03/24/20 Page 4 of 5 Pageid#: 4

ProSe1(Rev-12/16)ComplaintforaCivilCase


                          b.      Ifthe defendantisacorporation
                                   The defendant, (name)                                        ,isincorporated under
                                   theIawsofthe State of(name)                                            ,and hasits
                                   principalplace ofbusiness in the Stateof(name)                                       .
                                                                                    j               '
                                   Orisincorporated underthelawsof(foreignnation)
                                   and hasitsprincipalplace ofbusiness in (name)

                          (lfmorethancwcdefendantisnamedinthecomplaint,attachanadditionalpageprovidingthe
                          sameinformationforeachadditionaldefendant)
                          The Am ountin Controversy

                          The amountin controversy-the amounttheplaintiffclaim sthe defendantow esortheam ountat
                          stake-ismorethan $75,000,notcounting interestandcostsofcourt,because(explainlk




HI.      Statem entofClaim

         W ritea shortand plain statem entofthe claim .Do notm ake legalarguments. State asbrietly aspossible the
         factsshowingthateach plaintiffisentitled to the damagesorotherreliefsought. State how each defendantwas
         involved and whateach defendantdid thatcaused theplaintiffhann orviolated theplaintiffsrights,including
         the datesand placesofthatinvolvem entorcondud.Ifm orethan one claim isasserted,num bereach claim and
         writea shortand plain statem entofeach claim in a separate paragraph.Attach additionalpagesifneeded.
         On March 24,2020,the governori    ssued Executive OrderNumberFifty-Three. He threatensci      ti
                                                                                                        zenswith
         criminalcharges and incarceration iftheyfailto abide by the restrictions on assembly promulgated by him.This
         Ordermeansthatfamilies ofgreaterthan 10 members cannotgatherunderthe same roof. My extended family
         is greaterthan 10 people.The Orderalso restricts educational,employmentand religious meetings,among
         othermeetings. The virus as ofyetis nota statistically significantevent. In a population of8.5 million,fewer
         than 10 have passed aways and mostofthose were medicallyvulnerable.


lV.      Relief

         State briefly and precisely whatdamagesorotherrelieftheplaintiffasksthe coul'
                                                                                     tto order. Do notm ake legal
         argum ents. lncludeany basisforclaiming thatthewrongsalleged arecontinuing atthepresenttim e. Include
         theam ountsofany actualdam agesclaimed forthe actsalleged and thebasisforthese amounts. lnclude any
         punitive orexemplary damagesclaim ed,the am ounts,and the reasonsyou claim you are entitled to actualor
         punitive money damages.
         The courtshould determine thatthe Orderviolates the constitution. ltispoorly constructed and significantly
         overreaches. Violati
                            on ofthe Orderis grounds forincarceration.The econom icconsequences alone are
         enormous. Thetollon mentalhealth and socialinstitutions has yetto be determ ined.The Orderdoes not
         balance the ri
                      sks ofthe viruswi
                                      th the damage to the CommonweaI    th. Byanalogy,the Ordermay be the
         equivalentofamputating a footto treatan ingrown toenail.


                                                                                                               Page4of.5
            Case 6:20-cv-00015-NKM Document 1 Filed 03/24/20 Page 5 of 5 Pageid#: 5

ProSe1(Rev.12/16)ComplaintforaCivilCase                                                                           .




V.      Certilk ation and Closing

        UnderFederalRuleofCivilProcedure 11,by signing below,lcertify to thebestofmy know ledge,information,
        andbeliefthatthiscomplaint:(1)isnotbeingpresented foranimproperpurpose,suchastoharass,cause
        unnecessary delay,orneedlessly increasethecostoflitigation;(2)issupported byexistinglaw orby a
        nonfrivolousargumentforextending,modifying,orreversingexistinjlaw;(3)thefacmalcontentionshave
        evidentiay supportor,ifspecificallysoidentitied,willlikelyhaveevldentiarysupportafterareasonable
        opportunltyforf'urtherinvestigation ordiscovery;and (4)thecomplaintothem isecomplieswiththe
        requirementsofRule 1l.                                                   '

        A.       ForPartiesW ithoutan Attorney

                 1agreeto providetheClerk'sOflke with any changesto my addresswherecase-related papersmay be
                 served. 1understandthatmy failureto keep a currentaddresson filew iththe Clerk'sOffice may result
                 in the dism issalofmy case.

                 Date ofsigning:           March 24,2020

                 si                                         -'              &    -                     x
                   gnatureofPlaintiff           '.
                 PrintedN ameofPlaintiff         MichaelCrawford Keenan

        B.       ForAttorneys

                 Dateofsigning:


                 SignatureofAttorney
                 PrintedN am eofAttonzey
                 BarNumber
                 Name ofLaw Firm
                 StreetAddress
                 State and Zip Code
                 TelephoneN um ber
                 E-mailA ddress




                                                                                                           Page5of 5
        *   l     ..   '          I .. &    '       j. * * 1. .' q :: - :   ,'                 .      ; . .. :.
